Atkinson, Presiding Justice.
An action of bail-trover was instituted in the city court of Albany, for recovery of described personalty. The defendant named in that proceeding immediately instituted an equitable action in the superior court, seeking affirmative equitable relief as to which the city court of Albany did not have jurisdiction, and praying to have all further proceedings in the city court enjoined, and to have the *74bail-trover suit consolidated with the equity suit and all the issues tried in the superior court. The judge granted a temporary restraining order. A demurrer and answer were duly filed, but no ruling was made on the demurrer. After hearing evidence the judge continued the restraining order in force. Held, that under the pleadings and the evidence the court did not abuse its discretion.
No. 11815.
November 30, 1937.
Ed Wohlwender Jr., and S. B. Lippitt, for plaintiff in error.
Leonard Farkas and Walter H. Burt, contra.

Judgment affirmed.


All the Justices concur.